Title: From Thomas Jefferson to Thomas Mann Randolph, 6 January 1822
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monticello
Jan. 6. 22
I recieved two hours ago your favor of the 3d and lose no time in executing the bond and lodging it in the post office. if the legislature were to cancel our debt, and give us the derelict money, the latter would build the Library, and our annuity being free we could instantly take measures for opening the University. but I am sorry to learn from mr Cabell that the opposition to the institution has become stronger than it was. if the debt should be cancelled so as to leave our fund free, & nothing more given, we can then open in 4. or 5. years. All here are well, and I salute you with all affection & respect.Th: Jefferson